This original action is before the Court on consideration of a "Verified Petition for Writ of Habeas Corpus". The essence of relator's claim is that the trial court did not have jurisdiction to hear his case because the statutes under which he was charged were not properly enacted.
Respondent filed a motion to dismiss based on the following grounds: (1) habeas corpus is not available to challenge a defect in the process, judgment, or order; (2) relator failed to attach a copy of his commitment papers; (3) relator did not comply with R.C. 2969.25; (4) relator did not name the correct party as respondent; (5) habeas corpus is not available to test the constitutionality of a state statute; and, (6) relator has an adequate remedy at law.
We do not address the merits because this action must be dismissed for failure to comply with R.C. 2725.04. Revised Code 2725.04 requires that the relator attach his commitment papers to the petition. When the commitment papers are not attached to the petition, the petition is fatally defective. Bloss v.Rogers (1992), 65 Ohio St.3d 145. In the action sub judice, relator did not attach his commitment papers to his petition, thus, the petition must be dismissed.
However, we note that even if relator had complied with R.C.2725.04, the petition must be dismissed. A writ of habeas corpus will not issue where the person whose liberty is restrained has an adequate remedy in the ordinary course of law. Hammond v. Dallman (1992), 63 Ohio St.3d 666. The right to a direct appeal provides relator with an adequate remedy to challenge the validity and constitutionality of statutes. In addition, pursuant to 2725.04(B) the petition must specify the officer or the name of the person who restrains relator. The face of the petition reveals that relator is in the custody of the warden of Ross Correctional Institution, rather than in the custody of the Attorney General of Ohio.
Petition DISMISSED. Costs to Appellant.
Abele, J. and Kline, P.J.: Concur.
                        --------------------------------------- William H. Harsha, Administrative Judge